Warner, Chief Justice,
dissenting.
On the 22d day of December, 1869, the plaintiff instituted his suit in the Superior Court of Sumter county against the defendant on a promissory note, dated in 1861, for the sum of $2,140 00.
At an adjourned term of the Court, in December, 1871, it was “ordered and adjudged by the Court that the said suit be dismissed for want of payment of taxes.’’
At the October term of the Court, 1872, the plaintiff made a motion to set aside this pretended judgment of dismissal, and to have his case reinstated on the docket of the Court; in other words, he made a motion to reinstate his case upon the docket of the Court, treating the pretended judgment of dis*300missal of the case for the cause apparent on the face of it, as a nullity. This motion was refused, aud the plaintiff excepted.
It is not pretended that the plaintiff’s debt was barred by the statute of limitations applicable to promissory notes, at the time of the commencement of the suit. But for this pretended judgment of dismissal for the non-payment of taxes, as the sole ground therefor, the plaintiff would have been entitled to have collected his debt from the defendant, unless he had a valid, legal defense thereto, independent of the statute of limitations. What is it then that prevents the plaintiff from prosecuting his suit in the Court in which it was rightfully instituted in time, in accordance with the laws of the land? It is this pretended judgment of dismissal before recited, this nullity which the Court below galvanizes into a valid, subsisting legal judgment that took his case off of the docket of the Court, and now keeps it off, and nothing else. If the Court below had not galvanized this pretended judgment, this nullity, into a valid, subsisting judgment, and made it operative as such to take the plaintiff’s case off the docket of the Court, and as standing in his way now to keep it off, there would have been no necessity for the plaintiff to have made a motion to set it aside and get it out of his way. The plain fact is, that if this pretended judgment, this nullity which the Court below, by some process unknown to the law, galvanizes into a valid legal judgment, and then makes it stand in the plaintiff’s way, by refusing to set it aside out of his way, and so long as this galvanized nullity in the form of a judgment shall be allowed to remain and have the effect of a valid judgment, as it was held to be by the Court below, the plaintiff is remediless. It is this pretended galvanized nullity, this void judgment which hurts the plaintiff and keeps his case off the docket of the Court, and, in my judgment, he has the right, under the provisions of the Code, to make a motion to have it set aside and removed out of his way at any time within seven years from the date of its rendition, for the reasons expressed in my dissenting opinion in Tison vs. McAfee.
*301It is not a good reply to the plaintiff’s motion to set aside this pretended void judgment out his way and to have his case re-instated, that the note on which the suit was instituted in December, 1869, is now barred by thestatuteof limitations; it ■was not barred when the plaintiff’s suit was commenced thereon, which was dismissed out of Court by this pretended void judgment, and the plaintiff’s rights in respect to the statute of limitations running against the note, are to be viewed and considered, just as the same existed when his case was dismissed out of Court by this pretended void judgment, and not as the same existed at the time the motion was made.
The plaintiff’s suit was commenced in time under the provisions of the Limitation Act of 1869, and it is not his fault that it is not now pending on the docket of the Court where it was rightfully entered in accordance with the law of the land, and where it would have remained until a final trial, but for this pretended void judgment by which it was dismissed therefrom, and which now keeps it off of the docket by being galvanized by the Court below into a living, effective judgment for that purpose, and thus deprives the plaintiff of his plain legal rights. The only question is whether it was error in the Court below in recognizing this void judgment dismissing the plaintiff’s case, for the causes apparent on the face of it, as a valid subsisting judgment standing in the plaintiff’s way of having his case reinstated, or whether it should have been treated as a nullity by the Court, and the plaintiff’s case reinstated on the docket where, by law, it was rightfully entered for a hearing and trial.
In my judgment, the Court below should have granted the plaintiff’s motion to reinstate the case, on the ground that the order and judgment of the Court, made at the December term, 1871, dismissing it for want of payment of taxes, was null and void, and if, in the opinion of the Court below, that pretended judgment stood in the plaintiff’s way of having his case reinstated, then it should have granted an order to set it aside, and that the plaintiff was not barred of his right to make the motion at the time he did, by any statute of limi*302tations of this State applicable thereto, or by any want of diligence on his part, in view of the facts disclosed in the record.
I am, therefore, of the opinion that the judgment of the Court below should be reversed.